Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 1 of 45




EXHIBIT A
           Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 2 of 45

                                                                                      CLERK OF SUPERIOR COURT
                                                                                     MUSCOGEE COUNTY, GEORGIA
                                                                                       SU-20-CV-346
               IN THE SUPERIOR COURT OF MUSCOGEE COUNTY, GEORGIA
                                                                                       FEB 06, 2020 03:30 PM
 STANLEY L. MERRITT, JR.                          )
                                                  )
                  Plaintiff,                      )
                                                  )      CASE NO.: ____________________
 v.                                               )
                                                  )
 NORTHWESTERN MUTUAL                              )          JURY TRIAL DEMANDED
 LIFE INSURANCE COMPANY,                          )
                                                  )
                  Defendant.

                                           COMPLAINT

          COMES NOW Stanley L. Merritt, Jr. (“Plaintiff” or “Merritt”) (hereafter “Plaintiff”) and

files his Complaint against Defendant Northwestern Mutual Life Insurance Company

(“Defendant” or “Northwestern”).

                               A. Parties, Jurisdiction and Venue

          1.     Plaintiff is a resident of Columbus, Georgia.

          2.     Defendant is a mutual insurance company which, among other things, writes

individual disability policies. Defendant is qualified to do business in the State of Georgia and has

written numerous disability and other insurance policies throughout the State of Georgia and,

specifically, in Muscogee County.

          3.     The disability policies at issue in this action were delivered by Defendant to

Plaintiff in Muscogee County. The amount claimed in this action exceeds the jurisdictional

minimum of this Court.

          4.     Accordingly, this Court has jurisdiction over Defendant and venue in this Court is

proper.
         Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 3 of 45




                                         B.     Background Facts

       5.      Defendant issued an individual disability policy, No. D1455027 to Plaintiff on or

about May 9, 2002, (the “2002 Policy”). The 2002 Policy has remained in full force and effect

from that date until the present time.

       6.      Subsequently, on or about April 9, 2006, Defendant issued a second disability

policy, No. D1630870, to Plaintiff, (the “2006 Policy”) which also has remained in full force and

effect from that date until present time.       The 2002 Policy and the 2006 Policy provided

complementary benefits.

       7.      In the event of total disability, Plaintiff is entitled to receive from Defendant the

full total disability benefits available under both Policies in the respective amounts of $5,000 under

the 2002 Policy and $3,905 under the 2006 Policy.

       8.      A true and correct copy of the 2002 Policy is attached hereto and incorporated

herein as Exhibit A.

       9.      A true and correct copy of the 2006 Policy is attached hereto and incorporated

herein as Exhibit B.

       10.     The relevant provisions of both Policies are substantially the same.

       11.     Specifically, the Policies contain the following definition of “regular occupation”

at section 1.3 which state:

               The words “regular occupation” mean the occupation of the Insured
               at the time the Insured becomes disabled. If the Insured is regularly
               engaged in more than one occupation, all of the occupations of the
               Insured at the time the disability starts will be combined together to
               be the “regular occupation.” “Regular occupation” is not restricted
               to a specific company or industry.

       12.     Said Policies also contain the following definition of “total disability”, at section

1.4, which state:

                                                  2
         Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 4 of 45




               The Insured is totally disabled when both unable to perform the
               principal duties of the regular occupation and not gainfully
               employed in any occupation.

               If the Insured can perform one or more of the principal duties of the
               regular occupation, the Insured is not totally disabled; however, the
               Insured may qualify as partially disabled.

       13.     The 2002 Policy has an Extended Initial Period endorsement, which states:

               This Extended Initial Period Option replaces section 1.4 of this
               policy with the following:

               The Insured is totally disabled when unable to perform the principal
               duties of the regular occupation.

               If the Insured can perform one or more of the principal duties of the
               regular occupation, the Insured is not totally disabled; however, the
               Insured may qualify as partially disabled.

       14.     The 2006 Policy has an Extended Initial Period endorsement, which states:

               The 2-Year Initial Period Option replaces section 1.4 of this policy
               with the following:

               During the first 24 months of disability following the Beginning
               Date, the Insured is totally disabled when unable to perform the
               principal duties of the regular occupation. After the first 24 months
               of disability following the Beginning Date, the Insured is totally
               disabled when both unable to perform the principal duties of the
               regular occupation and not gainfully employed in any occupation.

       15.     Previously, Defendants paid Plaintiff total disability benefits for the period July 16,

2016 through December 27, 2016.

       16.     Subsequently, based on medical information provided by Plaintiff to Defendant,

Defendant determined that Plaintiff was entitled to receive partial disability benefits from July 17,

2018 to until July 19, 2019, Defendant paid partial disability benefits to Plaintiff during that period.




                                                   3
         Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 5 of 45




       17.     During Plaintiff’s period of partial disability, Plaintiff had been employed on a part-

time basis by an entity known as Omega Fi, a marketing company, which allowed Plaintiff to work

out of his home.

       18.     Plaintiff determined in July 9, 2019 that his physical condition prevented him from

continuing to work on any basis for Omega Fi, even from his home. Therefore, he resigned from

Omega Fi. Plaintiff’s determination in this regard was fully supported by the opinions of his

treating physicians and the medical records and documents which Plaintiff’s treating physicians

submitted to Defendant.

       19.     After his resignation from Omega Fi, Plaintiff has physically maintained his law

office at 1111 Lockwood Avenue, Columbus, GA 31906. However, Plaintiff is entirely unable to

reasonably engage in the practice of law as a result of his total disability. Plaintiff’s inability to

continue working with Omega Fi or to maintain any meaningful law practice bring Plaintiff

squarely within Defendant’s definition of total disability.

       20.     Specifically, Plaintiff has been unable to engage in any “regular occupation” as of

July 19, as that term is defined in both the 2002 and 2006 Policies. Therefore, as of July 19, 2019,

Plaintiff was “totally disabled” as that term is used in both the 2002 and 2006 Policies and has

remained totally disabled at all times to date.

       21.     Based on medical advice, Plaintiff anticipates that Plaintiff will remain totally

disabled for the remainder of his lifetime.

       22.     Plaintiff submitted a claim for total disability benefits on or about August 19, 2019.

       23.     By letter dated August 30, 2019, Defendant wrongfully terminated both Plaintiff’s

partial disability payments and refused to pay Plaintiff total disability.




                                                  4
         Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 6 of 45




        24.     In the alternative, if the Court determines that Plaintiff has had a “partial disability”

as that term is used in both the 2002 and 2006 Policies, Plaintiff is entitled to receive such benefits.

                                         COUNT ONE
                                     BREACH OF CONTRACT

        25.     Plaintiff incorporates the allegations of paragraphs 1 through 24 of the Complaint.

        26.     Defendant has wrongfully refused to pay total disability benefits to Plaintiff and at

all times since July 19, 2019.

        27.     In the alternative, and without waiving his claim for total disability benefits,

Plaintiff is entitled to receive partial disability benefits,

        28.     Defendant has breached the 2002 and 2006 Policies by failing to pay such benefits

since July 2019.

        29.     Plaintiff has fulfilled all conditions precedent under both policies.

                                         COUNT TWO
                                     STATUTORY BAD FAITH

        30.     Plaintiff incorporates the allegations of paragraphs 1 through 24 of the Complaint.

        31.     Pursuant to Ga. Code § 33-4-6, Plaintiff has made written demand on Northwestern

to pay Plaintiff total disability under the 2002 and 2006 Policies.

        32.     More than 60 days has expired since that written demand. Northwestern has

continued its refusal to pay Plaintiff’s total disability claims under both of said Policies.

        33.     Said refusal has been in bad faith and without any proper basis or justification.

        34.     Accordingly, Plaintiff is entitled to recover an additional 50% of the liability of

Northwestern to Plaintiff for his total disability claims and all reasonable attorney’s fees pursuant

to Ga. Code § 33-4-6.




                                                     5
        Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 7 of 45




       WHEREFORE, Plaintiff Stanley Merritt, Jr. demands (a) compensatory damages for total

disability in such an amount as proof at trial may show under Count One of this Complaint

plus (b) an additional 50% of Defendant Northwestern’s liability to Plaintiff for his total

disability and reasonable attorney’s fees under Count Two of this Complaint.


                                          Respectfully submitted,



                                           /s/ Jonathan H. Waller
                                          Jonathan H. Waller (Georgia Bar No.: 734550)
                                          Attorney for Plaintiff
OF COUNSEL:

WALLER LAW OFFICE, P.C.
2001 Park Place, Suite 900
Birmingham, AL 35203
Phone: (205) 313-7330
Cell: (205) 601-9053
Email: jwaller@waller-law.com

OF COUNSEL:

Michael W. Higgins (Georgia Bar No.: 352087
Higgins Law
1050 Crown Pointe Parkway, Suite 500
Atlanta, Georgia 30338
Phone: (404) 964-6980
Email: mhiggins@higginslawatl.com




              PLAINTIFF RESPECTFULLY DEMANDS A JURY TRIAL




                                              6
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 8 of 45




                      EXHIBIT A
               POLICY No. D1455027
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 9 of 45




                                                        MERRITT 0006
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 10 of 45




                                                        MERRITT 0007
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 11 of 45




                                                        MERRITT 0008
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 12 of 45




                                                        MERRITT 0009
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 13 of 45




                                                        MERRITT 0010
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 14 of 45




                                                        MERRITT 0011
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 15 of 45




                                                        MERRITT 0012
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 16 of 45




                                                        MERRITT 0013
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 17 of 45




                                                        MERRITT 0014
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 18 of 45




                                                        MERRITT 0015
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 19 of 45




                                                        MERRITT 0016
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 20 of 45




                                                        MERRITT 0017
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 21 of 45




                                                        MERRITT 0018
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 22 of 45




                                                        MERRITT 0019
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 23 of 45




                                                        MERRITT 0020
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 24 of 45




                                                        MERRITT 0021
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 25 of 45




                                                        MERRITT 0022
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 26 of 45




                                                        MERRITT 0023
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 27 of 45




                       EXHIBIT B
               POLICY No. D1630870
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 28 of 45




                                                        MERRITT 0033
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 29 of 45




                                                        MERRITT 0034
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 30 of 45




                                                        MERRITT 0035
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 31 of 45




                                                        MERRITT 0036
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 32 of 45




                                                        MERRITT 0037
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 33 of 45




                                                        MERRITT 0038
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 34 of 45




                                                        MERRITT 0039
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 35 of 45




                                                        MERRITT 0040
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 36 of 45




                                                        MERRITT 0041
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 37 of 45




                                                        MERRITT 0042
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 38 of 45




                                                        MERRITT 0043
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 39 of 45




                                                        MERRITT 0044
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 40 of 45




                                                        MERRITT 0045
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 41 of 45




                                                        MERRITT 0046
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 42 of 45




                                                        MERRITT 0047
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 43 of 45




                                                        MERRITT 0048
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 44 of 45




                                                        MERRITT 0049
Case 4:20-cv-00049-CDL Document 1-1 Filed 03/18/20 Page 45 of 45




                                                        MERRITT 0050
